Citation Nr: 0000563	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of right inguinal hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1955 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim for 
an increased (compensable) evaluation for residuals of right 
inguinal hernia.

The Board notes that in written correspondence dated in 
October 1995, the appellant raised a claim of service 
connection for a dental condition.  However, this issue has 
not been addressed by the RO and is not before the Board for 
appellate review.  Therefore, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected residuals of right inguinal 
hernia are manifested by subjective complaints of burning 
pain in the right inguinal region with numbness of the right 
leg and weakness, with no objective evidence of functional 
impairment. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of right inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 
4.31, 4.118, Diagnostic Code 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding 
is based on his contentions regarding the increased severity 
of his service-connected residuals of right inguinal hernia.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet.App. 282 (1991).

The service medical records indicate that the appellant was 
initially diagnosed with a right inguinal hernia in July 1956 
and underwent an operation for the hernia in August 1956.  

Postservice VA medical records show that in April 1967, the 
appellant was diagnosed with a recurrence of the right 
inguinal hernia.  An initial rating decision dated in July 
1967, established service connection for residuals of right 
inguinal hernia, and assigned a 10 percent evaluation under 
Diagnostic Code 7338.  In December 1967, he underwent surgery 
to repair the hernia a second time.  In a January 1968 rating 
decision, the RO reduced the disability to zero percent 
disabling pursuant to the provisions of Diagnostic Code 7805, 
effective April 1968, due to complete post-surgical recovery.

In October 1995, the appellant filed a claim for an increased 
evaluation of residuals of hernia.  The appellant received a 
VA compensation examination in March 1996.  The examiner 
found that there was no evidence of recurrence of the hernia, 
and that there was no visible scar on the right inguinal 
region.  The examiner determined that the appellant's pain in 
the right inguinal region was related to his non-service 
connected peripheral neuropathy. 

The Board notes that the appellant has submitted a statement 
from Juan Ramon Agosto Alvarez, M.D., dated October 11, 1996, 
in which Dr. Alvarez attributes the appellant's right 
inguinal pain to adhesions and indicates left inguinal 
tenderness due to incipient hernia.  The Board, having 
carefully considered this statement, concludes that it is not 
as probative as the VA examination conducted in March of the 
same year.  The statement from Dr. Alvarez is not a report of 
examination and it is not clear that he has examined the 
appellant.  In light of the fact that the right inguinal pain 
has been attributed to the appellant's peripheral neuropathy 
by the VA examiner and the fact that there is no visible 
scarring, the Board finds that the VA examination is more 
probative than Dr. Alvarez's statement that the pain is 
attributable to adhesion.  As for the left inguinal 
tenderness indicated in Dr. Alvarez's statement, there is no 
indication that any hernia in the left inguinal region is 
related to the prior right inguinal hernia. Therefore, the 
left side tenderness is irrelevant for purposes of an 
increased (compensable) evaluation for residuals of the right 
inguinal hernia.

According to the VA Schedule for Rating Disabilities, the 
appellant's residuals of inguinal hernia are rated under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (1999).  The percent 
of disability is based on the rate of limitation of function 
of the part affected, in this case the right inguinal region.  
Since there is no visible scarring and no limitation of 
function, this disability is rated as zero percent disabling.  
The Board notes that a rating under Diagnostic Code 7338 
(inguinal hernia) is not appropriate in this case since there 
is no evidence of a currently existing right inguinal hernia.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
The higher of two evaluations will be assigned if the 
disability picture more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Based on the above-cited objective medical findings, and in 
accordance with the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the disability picture presented does not 
support a compensable evaluation under the pertinent schedular 
criteria for this disability.  The appellant's complaints, 
which are noted in the record only for the purposes of his 
claim for benefits, have been considered; however, such 
complaints appear to be unrelated to the level of 
symptomatology objectively demonstrated by the medical 
evidence of record and therefore, cannot serve as a basis for 
a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (1999).  Accordingly, as there is no objective evidence 
shown of ratable functional impairment associated with 
residuals of his right inguinal hernia, a compensable 
evaluation is not indicated.  It is important to note that the 
percentage ratings for service-connected disabilities 
represent as far as can practicably be determined the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
§§ 3.321(a), 4.1 (1999).  In this case, the evidence of record 
does not reflect current impairment of the appellant's earning 
capacity due to residuals of his right inguinal hernia.

Based on these findings, the Board concludes that the 
disability picture presented supports a noncompensable 
disability evaluation according to the schedular criteria set 
forth in Diagnostic Code 7805 since there is no limitation of 
function of the right inguinal region based on residuals of 
the right inguinal hernia.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, it is the Board's 
opinion that the currently assigned disability rating for 
residuals of his right inguinal hernia accurately reflects 
the level of impairment pursuant to the schedular criteria.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

ORDER

An increased (compensable) evaluation for residuals of right 
inguinal hernia is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

